Joseph Mejaly
December 3, 2012
Page 1 of 1

Exhibit 10-c




[newimage1.jpg]
Joseph Mejaly
[Redacted]




Dear Joe:


Subject: Mutually Agreed Upon Separation


This letter confirms your acceptance of a separation package from Meritor, Inc
(“Meritor” or the “Company”). The decision was reached after consideration of a
number of factors, including your service with Meritor and its predecessor. Both
parties expressly agree that your acceptance of this agreement is completely
voluntary. You and the Company have agreed to enter into this agreement pursuant
to the following terms and conditions and consideration:


1.
Your last day of work with the Company is November 12, 2012.



2.
You will receive your accrued but unused vacation for 2012 in the form of a lump
sum within thirty (30) days of your last day of work. This amount is savings
plan eligible.



3.
Beginning with the first payroll cycle that includes the Release Effective Date,
you will receive separation pay equal to eighteen (18) months of your annual
salary (at a compensation rate of $345,000.00 annually). Payments will be made
semi-monthly through May 12, 2014. Your separation period is defined as the
dates between and including November 13, 2012 and May 12, 2014.



4.
Given that your last day of active employment will be November 12, 2012, you
will be eligible to receive an incentive compensation plan (ICP) payment for
fiscal years 2012 and 2013 for active time worked in each performance period.
Such payments will be subject to the applicable formula, in accordance with the
ICP metrics and program provisions. Final awards may be adjusted based upon
final performance rating for each year. Final award determination, if any, is
subject to approval by the Compensation & Management Development Committee of
the Board of Directors. If an award is approved, payments will be in December
2012 and 2013, respectively, in accordance with ICP terms.



5.
You will be eligible to receive Long-Term Incentive (LTIP) Cash Performance Plan
awards based on your grant letter(s) as follows:



•
FY2010-FY2012 LTIP award will be paid in December 2012, pending Board of
Directors approval, based upon applicable formulae.




--------------------------------------------------------------------------------

Joseph Mejaly
December 3, 2012
Page 2 of 2

•
FY2011-FY2013 LTIP award will be paid in December 2013, pending Board of
Directors approval, based upon applicable formulae on a prorated basis (26
months out of 36) for time worked during the performance cycle.

•
FY2012-FY2014 LTIP award will be paid in December 2014, pending Board of
Directors approval, based upon applicable formulae on a prorated basis (14
months out of 36) for time worked during the performance cycle.



6.
All outstanding stock options have already vested. Stock options which do not
expire prior to May 12, 2014 can be exercised up to three months after the last
day of your Separation Period. Options not exercised by August 12, 2014 will be
forfeited.



7.
You have received annual grant(s) of restricted stock. If your separation ends
prior to the vesting of your restricted stock those shares will be forfeited at
the end of your separation period on May 12, 2014.



8.
Considering your service to the Company and in order to address some portion of
the potential impact to your pension, the following will apply: the Company will
pay to you an amount equal to $400,500.00, payable in three equal installments
of $133,500.00 on the following dates: May 31, 2013, November 30, 2013 and May
15, 2014. The aforementioned payments will not be payable from the trust under
the Company's tax-qualified retirement plan and will not be eligible for
rollover or other favorable tax treatment accorded tax-qualified plan benefits.
In the event this agreement is terminated prior to May 12, 2014, no further
payments under this paragraph shall be due.



9.
Your financial planning and car allowance will cease as of November 13, 2012.



10.
In lieu of company sponsored outplacement assistance you will be paid a lump sum
amount of $10,000 that will be paid within thirty (30) days of your signing this
agreement.



11.
Company paid Short and Long Term Disability will cease as of November 13, 2012.



12.
Savings plan participation will cease as of November 13, 2012.  You are 100%
vested in your savings plan deferrals and related company matching
contributions.  Based on your years of service with the Company, you are 100%
vested in the pension contribution portion of your savings plan account. You
will be able to request a plan distribution before the end of your separation. 
Please contact T. Rowe Price for information about your Meritor Savings Plan and
Pension Contribution accounts at (800) 922-9945.



Your participation in the Company’s non-qualified savings plan will cease as of
November 13, 2012. You are 100% vested in your account balance under the
Company’s non-qualified savings plan. Benefits payable under the Company’s
non-qualified savings plan will be subject to the terms of such plan, including
a six-month wait.


13.
If you are currently enrolled in medical, dental and/or vision coverage and the
payroll deductions associated therewith, coverage will remain in force through
May 31, 2014.  After May 31, 2014, you will be entitled to continue your group
medical, dental and vision coverage at your own expense for a period of up to 18
months through COBRA.  Information as to the cost of such coverage will be
supplied to you approximately two weeks following the expiration of your
separation period.






--------------------------------------------------------------------------------

Joseph Mejaly
December 3, 2012
Page 3 of 3

Company paid Life and Accidental Death and Dismemberment (AD&D) coverage will
remain in force through May 31, 2014. Life Insurance coverage may be converted
to an individual policy within 31 days after termination of coverage by
contacting MetLife at (888) 622-6616.


Your enrollment in any voluntary benefits including Supplemental Life and/or
Supplemental AD&D for you and/or your dependents, Critical Illness Insurance
and/or MetLaw, and the payroll deductions associated therewith, will continue
through May 31, 2014. MetLife will contact you by mail following that date with
regard to your ability to convert the coverage to an individual policy.


If you become subsequently employed and covered by a health insurance plan of a
new employer, your coverage under the Company’s health plans will cease as of
the date you become covered under such other employer’s health plan. You have an
obligation to notify the Company as to your employment status within thirty (30)
days of your start date. With respect to the continued health coverage provided
pursuant to this paragraph 12, (A) to the extent any such benefit is provided
via reimbursement to you, no such reimbursement will be made by the Company
later than the end of the year following the year in which the underlying
expense is incurred, (B) any such benefits provided by the Company in any year
will not be affected by the amount of any such benefits provided by the Company
in any other year, subject to any maximum benefit limitations under the
applicable plans terms, and (C) under no circumstances will you be permitted to
liquidate or exchange any such benefit for cash or any other benefit.


14.
If you are eligible for a pension benefit, please call the Meritor Retirement
Center at (877) 449-7461. You must apply for your pension benefits at least 60
days but not more than 90 days prior to your retirement date. If you elect to
retire prior to the end of your separation period, your active employee medical,
dental and/or vision coverages will terminate and you will become eligible for
the then available retiree medical coverage, if any.



15.
Your compensation checks will be mailed to your home or direct deposited unless
you specify otherwise. Please let us know in writing if you change your address.



16.
You will not disparage, portray in a negative light, or take any action which
would be harmful to, or lead to unfavorable publicity for, the Company or its
subsidiaries or divisions, or any of its or their current or former officers,
directors, employees, agents, consultants, contractors, owners, divisions,
parents or successors, whether public or private, including without limitation,
in any and all interviews, oral statements, written materials, electronically
displayed materials and materials or information displayed on Internet- or
intranet-related sites. In the event of a breach or threatened breach of this
paragraph, you agree that the Company will be entitled to injunctive relief in a
court of appropriate jurisdiction to remedy any such breach or threatened breach
and you acknowledge that damages would be inadequate and insufficient.



17.
The Company will not disparage, portray in a negative light, or take any action
which would be harmful to, or lead to unfavorable publicity for, you, including
without limitation, in any and all interviews, oral statements, written
materials, electronically displayed materials and materials or information
displayed on Internet- or intranet-related sites. In the event of a breach or
threatened breach of this paragraph, the Company agrees that you will be
entitled to injunctive relief in a court of appropriate jurisdiction to remedy
any such breach or threatened breach and the Company acknowledges that damages
would be inadequate and insufficient.



18.
You will deliver promptly to the Company (and not keep in your possession or
deliver to any other person or entity) any and all property belonging to the
Company in your possession or under your control, including without limitation,
computer hardware/software, credit cards, PDA’s, pagers, other electronic
equipment, records, data, notes, reports, correspondence, financial information,




--------------------------------------------------------------------------------

Joseph Mejaly
December 3, 2012
Page 4 of 4

customer files and information and other documents or information (including any
and all copies of such Company property).


19.
You agree, on behalf or yourself, your heirs, executors, administrators and
assigns, to release, acquit and forever discharge the Company and its
subsidiaries and divisions and its and their respective current and former
officers, directors, employees, agents, owners, affiliates, successors and
assigns (the “Company Released Parties”) of and from any and all manner of
actions and causes of action, suits, debts, damages, dues, accounts, bonds,
covenants, contracts, agreements, judgments, charges, claims, rights and demands
whatsoever, whether known or unknown (“Losses”), which you, your heirs,
executors, administrators and assigns ever had, now have or may hereafter have,
against the Company Released Parties arising out of or by reason of any cause,
claim, controversy, matter or thing whatsoever, including but not limited to any
and all claims arising under the Michigan Elliott-Larsen Civil Rights Act,
Michigan Persons With Disabilities Civil Rights Act, Michigan Payment of Wages
and Fringe Benefits Act, the Age Discrimination in Employment Act, Title VII of
the Civil Rights Act, as amended, Genetic Information Nondiscrimination Act, the
Americans Disabilities Act, Family and Medical Leave Act, the Older Workers
Benefit Protection Act, Equal Pay Act, Employee Retirement Income Security Act
(ERISA) and any and all claims or controversies arising out of or relating to
your employment by the Company and its predecessors and the cessation thereof,
any and all claims or controversies relating to your compensation and/or
benefits by or from the Company and its predecessors and any and all matters
arising under any federal, state or local statute, rule, regulation or whether
based in law or equity. No claim, right or cause of action is reserved, except
that the foregoing release shall not apply to your rights under this agreement.



You understand that as a result of this, you will not have the right to assert
that the Company unlawfully terminated your employment or violated any of your
rights in connection with your employment.


You affirm that you have not filed, and agree not to initiate or cause to be
initiated on your behalf, any complaint, charge, claim or proceeding against the
Company Released Parties before any federal, state or local agency, court or
other body relating to your employment, the cessation thereof or any other
matters covered by the terms described above, and agree not to voluntarily
participate in such a proceeding.


20.
The Company agrees on behalf of its subsidiaries and divisions and its and their
respective current and former officers, directors, employees, agents, owners,
affiliates, successors and assigns (the "Company") to release, acquit and
forever discharge you, your heirs, executors, administrators and assigns, of and
from any and all manner of actions and causes of action, suits, debts, damages,
dues, accounts, bonds, covenants, contracts, agreements, judgments, charges,
claims, rights and demands whatsoever, whether known or unknown ("Losses"),
which the Company, its subsidiaries and divisions and its and their respective
current and former officers, directors, employees, agents, owners, affiliates,
successors and assigns, ever had, now have or may hereafter have, against you or
any of them arising out of or by reason of any cause, matter or thing
whatsoever, excepting any act found to be criminal, by a court of competent
jurisdiction, from the beginning of the world to the date hereof, including
without limitation, any and all matters relating to your employment by the
Company and its predecessors and the cessation thereof, any and all matters
relating to your compensation and benefits by or from the Company and its
predecessors and any and all matters arising under any federal, state or local
statute, rule, regulation or principle of contract law or common law.






--------------------------------------------------------------------------------

Joseph Mejaly
December 3, 2012
Page 5 of 5

The Company understands that as a result described above, the Company will not
have the right to assert that you unlawfully terminated your employment or
violated any of the Company’s rights in connection with your employment.


The Company affirms that it has not filed, and agrees not to initiate or cause
to be initiated on its behalf, any complaint, charge, claim or proceeding
against you before any federal, state or local agency, court or other body
relating to your employment, the cessation thereof or any other matters covered
by the terms of described above, and agrees not to voluntarily participate in
such a proceeding.


21.
The Company and you agree that the terms and conditions of this Letter Agreement
are confidential and that neither party will disclose the terms of this Letter
Agreement to any third parties, other than (i) disclosure by you to your spouse,
(ii) disclosure by the Company or you to its or your respective attorneys,
auditors, financial advisors and accountants, (iii) as may be required by law
(including securities laws) or (iv) as may be necessary to enforce this Letter
Agreement. Without limiting the generality of the foregoing, you acknowledge
that the Company may, to the extent required by applicable law, describe or
incorporate the terms of this Letter Agreement in, and/or file or incorporate
this Letter Agreement as an exhibit to, one or more filings with the Securities
and Exchange Commission.



22.
Either party shall have the right to terminate this agreement at any time if the
other party breaches any of the obligations stated herein under this agreement.



23.
You acknowledge that you have been advised to consult with an attorney prior to
signing this agreement. You also acknowledge, understand and agree that this
agreement is voluntarily entered into by you in consideration of the
undertakings by Meritor as set forth herein and is consistent in all respects
with the discussions by Meritor personnel with you relating to your separation.



24.
For the duration of the Severance Period, except as permitted by the Company’s
prior written consent, you are restricted from engaging in, or being employed
by, or in any way advising or acting for any business in any capacity in which
Proprietary Information or the Company’s trade secrets would reasonably be
regarded as useful, if such business is a competitor of the Company with respect
to the products or services provided by any division or group within the Company
to which you devoted substantial attention in the year preceding termination of
employment with the Company, and within the national and international
geographic markets served by any such division or group. Depending on the scope
of your responsibilities in the year preceding termination of employment with
the Company, this restriction could potentially apply to a geographic area
co-extensive with the Company’s operations, which are worldwide. You will be
expected to confirm the terms of this section in writing at the time of
termination of active employment. You also agree that if your employment is
terminated by the Company, whether with or without Cause, the consideration
provided in the Severance Benefits section of this agreement is sufficient for
the restriction described in this paragraph.



You agree that for a period of eighteen (18) months following the date of your
departure (November 12, 2012) from the Company, you will not solicit for
employment any Meritor related employee, unless permission to do so is granted
to you in writing by Meritor’s CEO or his designee.


25.
You will have until December 3, 2012, to sign this agreement. The agreement may
be revoked within seven (7) days from the date it is signed by you by notifying
counsel for Meritor, Eric A. Mahler, Esq., Assistant General Counsel – Labor &
Employment, Meritor, Inc., 2135 W. Maple




--------------------------------------------------------------------------------

Joseph Mejaly
December 3, 2012
Page 6 of 6

Road, Troy, Michigan 48084, in writing. Any such revocation will be effective
upon receipt by Mr. Mahler.  The agreement will become effective and irrevocable
upon expiration of the seven (7) day revocation period (the "Release Effective
Date").


26.
If you decide not to sign this agreement or revoke the agreement in accordance
with paragraph 19, you will be paid 2 weeks salary and the dates and eligibility
for the various incentives and benefits indicated in this agreement would be
modified to your final day of separation.



27.
In the event there is a dispute regarding this agreement or your employment with
the Company, you and the Company agree that any such dispute will be resolved
solely and exclusively, by binding arbitration, by and under the rules of the
American Arbitration Association. A judgment of any circuit court may be
rendered upon the award made pursuant to this agreement and shall be valid,
enforceable and irrevocable save upon such grounds as exist at law or in equity
for the rescission or revocation of any contract.



28.
If any provision or portion of this agreement shall for any reason be held
invalid or unenforceable such invalidity or unenforceability shall not affect
any other provision hereof and the remaining provisions or portions of the
agreement shall remain in full force and effect, and shall be interpreted to
best reflect the intent of the parties.



29.
This agreement is a complete and final agreement between Meritor and its
successors and Joseph Mejaly, and supersedes all other offers, agreements, and
negotiations. Notwithstanding the foregoing, the Invention Assignment and
Arbitration Agreements remain in full force and effect.



Sincerely,






/s/ Larry E. Ott
Senior Vice President
Human Resources


cc:    V. Baker
D. Riddell






Accepted and Agreed by:


/s/ Joseph Mejaly        
Joseph Mejaly


December 3, 2012
Date





